     Case: 1:19-cr-00869 Document #: 79 Filed: 06/02/21 Page 1 of 3 PageID #:702




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Case No. 19 CR 869
                                               )       Judge Robert W. Gettleman
THOMAS OSADZINSKI,                             )
                                               )
                       Defendant.              )

                          DEFENDANT’S UNOPPOSED MOTION
                       FOR EARLY RETURN OF TRIAL SUBPOENAS

       Defendant, THOMAS OSADZINSKI, by and through his attorneys, STEVEN A.

GREENBERG and JOSHUA G. HERMAN, respectfully moves this Court, pursuant to Rule

17 of the Federal Rules of Criminal Procedure, for entry of its Order permitting the early return

of trial subpoenas to be issued by the parties in this case.

       Undersigned counsel has conferred with AUSA Barry Jonas, who has indicated that

defense counsel may represent that this motion is unopposed, as the government would also seek

the relief requested herein.



       WHEREFORE, counsel respectfully requests that the Court grant this unopposed motion

for early return of trial subpoenas for both parties in the case.
    Case: 1:19-cr-00869 Document #: 79 Filed: 06/02/21 Page 2 of 3 PageID #:703




                                             Respectfully submitted,

                                             /s/ Steven A. Greenberg
                                             STEVEN A. GREENBERG,

                                             /s/Joshua G. Herman
                                             JOSHUA G. HERMAN
                                             Attorneys for Defendant

GREENBERG TRIAL LAWYERS
53 West Jackson Blvd., Suite 1260
Chicago, Illinois 60604
(312) 879-9500

LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson Blvd., Suite 404
Chicago, IL 60604
(312) 909-0434
jherman@joshhermanlaw.com




                                         2
    Case: 1:19-cr-00869 Document #: 79 Filed: 06/02/21 Page 3 of 3 PageID #:704




                               CERTIFICATE OF SERVICE

       Joshua G. Herman, Attorney at Law, hereby certifies that the foregoing was served on
June 2, 2021, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General
Order on Electronic Case Filing (ECF) pursuant to the district court’s system as to ECF filers.


                                                   /s/ Joshua G. Herman
                                                   JOSHUA G. HERMAN


LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 404
Chicago, IL 60604
Tel: (312) 909-0434
jherman@joshhermanlaw.com
